IN THE COURT OF APPEALS OF TENNESSEE
                         AT NASHVILLE

                                                                  FILED
JOE ERWIN and SUSAN ERW IN,         )                             April 15, 1998
as surviving parents and next of kin)
of BETHANY SUZANNE ERWIN,           )                          Cecil W. Crowson
                                    )                         Appellate Court Clerk
        Plaintiffs/Appellants,      )             Appeal No.
                                    )             01-A-01-9706-CV-00248
VS.                                 )
                                    )             Maury Circuit
JAMES M. ROSE, WADE MATHENY, )                    No. 5932
in his capacity as Sheriff of Maury )
County, Tennessee, MAURY COUNTY )
SHERIFF’S DEPARTMENT, MAURY )
COUNTY, TENNESSEE, and              )
TRACY JOE LOVELL,                   )
                                    )
        Defendants/Appellees.       )


         APPEALED FROM THE CIRCUIT COURT OF MAURY COUNTY
                     AT COLUMBIA, TENNESSEE

                   THE HONORABLE WILLIAM B. CAIN, JUDGE



PAUL A. BATES
CHRISTOPHER V. SOCKWELL
P. O. Box 357
Lawrenceburg, Tennessee 38464
       Attorneys for Plaintiffs/Appellants

ALAN M. SOWELL
150 Second Avenue North, Suite 201
Nashville, Tennessee 37201-1931
      Attorney for Defendants/Appellees James M. Rose
      and Maury County, Tennessee

T. EDWARD LAWWELL
610 North Garden Street
P. O. Box 1017
Columbia, Tennessee 38402
       Attorney for Appellee Tennessee Farmers Mutual Insurance Company


                    AFFIRMED IN PART; REVERSED IN PART;
                              AND REMANDED


                                             BEN H. CANTRELL, JUDGE

CONCUR:
TODD, P.J., M.S.
KOCH, J.
                                 OPINION


              This case involves questions of the liability of a municipality and its

agents under the Governmental Tort Liability Act. It also involves a question of the

liability of a plaintiff’s underinsured motorist carrier when the plaintiff has recovered

from the tort-feasor more than the policy limits. We affirm the lower court’s order on

the liability of the municipality and its agents and the order dismissing the claim

against the underinsured motorist carrier.         We reverse the order awarding

prejudgment interest because it raises the recovery from the municipality over the

allowable limit.



                                           I.



              On February 12, 1993, Maury County Deputy Sheriff Mike Rose

observed a white Mustang pass another car in a no-passing zone on Campbellsville

Pike. Deputy Rose pursued the Mustang in a southerly direction on the narrow,

crooked, two-lane road. The driver, later identified as Tracy Joe Lovell, did not heed

Deputy Rose’s blue lights and siren, but sped away. Deputy Rose followed in hot

pursuit.



              Deputy Rose was driving a 1987 Dodge with more than 100,000 miles

on it. The car frame had been welded together by a jail trustee and the car’s shocks

and brakes were not in good condition. About three miles from where the chase

began Deputy Rose lost control of the car coming out of a curve and crashed head-on

into a car being driven by Bethany Suzanne Erwin, a student at Middle Tennessee

State University. Ms. Erwin was pronounced dead shortly thereafter.



              Ms. Erwin’s parents filed a wrongful death action against Mr. Lovell,

Deputy Rose, the Maury County Sheriff, and Maury County. The plaintiffs also served


                                          -2-
a copy of the complaint on their underinsured motorist carrier which had issued to

them a policy with $100,000 in coverage for harm caused by an underinsured

motorist. In an amended complaint, the plaintiffs added a claim against Mr. Rose, the

sheriff, and Maury County for violating the decedent’s civil rights under 42 U.S.C. §

1983.



              Prior to trial, the lower court granted summary judgment to the sheriff

and partial summary judgment to the county, limiting the county’s liability to $130,000

or the amount of the sheriff’s bond. The court’s action in dismissing the sheriff is not

challenged on appeal.



              The lower court bifurcated the trial, trying the case against Deputy Rose

and the county first. The court apportioned fifty percent of the fault to Deputy Rose

and fifty percent to Tracy Joe Lovell. The court found the damages to be in excess

of $1,000,000 but limited the county’s liability to $130,000 under Tenn. Code Ann. §

29-20-403(2)(A). Pursuant to Tenn. Code Ann. § 29-20-310, the court dismissed the

claim against Deputy Rose altogether.



              The court then tried the case against Mr. Lovell to a jury. The jury

returned a verdict for $1,000,000, finding Mr. Lovell eighty-four percent at fault and

Deputy Rose sixteen percent at fault.



              The underinsured motorist carrier moved for summary judgment on the

Erwins’ claim under the policy. Finding that Mr. Lovell had a $25,000 liability policy

and that the county had paid the $130,000 judgment against it, the trial judge

dismissed the claim against the underinsured carrier.



                                           II.




                                         -3-
              The appellants argue that the acts of Deputy Rose were willful, thus

rendering him personally liable for the decedent’s death and rendering the county

liable for an amount in excess of $130,000.            This argument is based on an

interpretation of the rather confusing language in Tenn. Code Ann. § 29-20-310(c):

                      No claim may be brought against an employee or
              judgment entered against an employee for injury
              proximately caused by an act or omission of the employee
              within the scope of the employee’s employment for which
              the governmental entity is immune in any amount in
              excess of the amounts established for governmental
              entities in § 29-20-403 unless the act or omission was
              willful, malicious, criminal or performed for personal
              financial gain, . . . .



              We are of the opinion, however, that this section has nothing to do with

the county’s liability. It provides a limited immunity for the county’s employees. The

county’s immunity has been abolished in other sections of the Act, see Tenn. Code

Ann. § 29-20-202, 203, 204 and 205, but the county’s liability is limited by Tenn. Code

Ann. § 29-20-311:

                     No judgment or award rendered against a
              governmental entity may exceed the minimum amounts of
              insurance coverage for death, bodily injury and property
              damage liability specified in § 29-20-403, unless such
              governmental entity has secured insurance coverage in
              excess of said minimum requirements, in which event the
              judgment or award may not exceed the applicable limits
              provided in the insurance policy.

The minimum limits of liability are now set by Tenn. Code Ann. § 29-20-403(B)(2)(A)

at $130,000 for an injury to or death of a single person. We find nothing in the

Governmental Tort Liability Act that would increase that liability unless the county

obtains liability insurance in a greater amount. Id.



              With respect to the employee, Tenn. Code Ann. § 29-20-310(c) should

be read in conjunction with Tenn. Code Ann. § 29-20-310(b):

                     No claim may be brought against an employee or
              judgment entered against an employee for damages for
              which the immunity of the governmental entity is removed
              by this chapter unless the claim is one for medical
              malpractice brought against a health care practitioner.


                                         -4-
Reading the two sections together, it is obvious that the legislature wished to limit the

exposure of municipal employees while it selectively removed the immunity of the

municipality itself. It did so in two ways: (1) by giving the employee absolute immunity

in cases where the municipality’s immunity was removed (subsection (b)), and (2) by

limiting the employee’s liability in cases in which the municipality was yet immune to

the limits in Tenn. Code Ann. § 29-20-403 -- unless the employee’s acts were willful,

malicious, criminal, or performed for personal financial gain (subsection (c)).



              The county’s immunity for injuries caused by the negligent operation of

an automobile has been removed by Tenn. Code Ann. § 29-20-202. Thus, if we are

correct in our interpretation of Tenn. Code Ann. § 29-20-310(b), Deputy Rose has an

absolute immunity for the acts that led to the county’s liability. The trial judge acted

correctly in dismissing Deputy Rose, whether his actions under the circumstances

could be labeled willful or not.



                                            III.



              The appellants also assert that the trial court erred in dismissing the

claims based on 42 U.S.C. § 1983. The federal act states:

              Every person who, under color of any statute, ordinance,
              regulation, custom or usage, of any State or Territory or
              the District of Columbia, subjects or causes to be
              subjected, any citizen of the United States or other person
              within the jurisdiction thereof to the deprivation of any
              rights, privileges or immunities secured by the
              Constitution and laws, shall be liable to the party injured
              in an action of law, suit in equity, or other proper
              proceeding for redress.



              As the trial judge noted, “There is no convenient place this side of the

Magna Carta to start this analysis.” Therefore, the only way to proceed is to plunge

in and note at the outset that the liability of the deputy rests on significantly different

factors than does the liability of the county. The county’s liability cannot be based on

respondeat superior, Monell v. Dep’t of Soc. Servs., 436 U.S. 658, 692 (1978), but the

                                           -5-
county may be liable, based on its own conduct, even if Deputy Rose did not commit

a constitutional violation in his individual capacity. Williams v. City and County of

Denver, 99 F.3d 1009 (10th Cir. 1996).



                                   a. Deputy Rose



              In order to establish a claim against an individual under § 1983, the

plaintiff must show more than a mere act of negligence. Daniels v. Williams, 474 U.S.
327, 330 (1986). In Nishiyama v. Dickson Co., 814 F.2d 277 (6th Cir. 1987), the Sixth

Circuit Court of Appeals held that something on the order of gross negligence or

outrageous conduct was necessary to give rise to an action under § 1983 (something

showing a deliberate indifference to the public safety). Other circuits have also

adopted something less than the “conscience-shocking” standard initially set by the

United States Supreme Court in Rochin v. California, 342 U.S. 165 (1952). See

Medina v. City and County of Denver, 960 F.2d 1493 (10th Cir. 1992); Lewis v.

Sacramento County, 98 F.3d 434 (9th Cir. 1996). The Supreme Court, however,

reiterated its “conscience-shocking” standard in Collins v. City of Harker Heights, 503
U.S. 115 (1992), and the Sixth Circuit had to concede that Nishiyama probably did not

survive Harker Heights. See Lewellen v. Metropolitan Government of Nashville, 34
F.3d 345 (6th Cir. 1994). What is required is a deliberate act, an act that is “arbitrary

in the constitutional sense.” Id. at 351.



              Even under its lesser Nishiyama standard the Sixth Circuit held that

engaging in a high speed chase that results in a tragic death did not result in liability

under § 1983. See Jones v. Sherrill, 827 F.2d 1102 (6th Circ. 1987). The only

difference between Jones v. Sherrill and this case is the fact that Deputy Rose’s car

had some mechanical problems that were known to him and that affected the car’s

safety. We are persuaded, however, that those facts do not make this a case

involving an arbitrary, deliberate deprivation of constitutional rights. The trial judge

found that the acts of Deputy Rose were negligent but not intentional. We agree.

                                            -6-
                                    b. The County



              As we have indicated, the county’s liability in a § 1983 claim is not based

on respondeat superior. To be liable, the county itself must be found to have engaged

in the same conduct that would give rise to liability on the part of an individual.

Temkin v. Frederick County Commissioners, 945 F.2d 716 (1991).



              In this case, the appellants assert that the county’s failure to train Deputy

Rose amounts to a deliberate indifference to the rights of the public. See Sanford v.

Metropolitan Government, No. 01A01-9606-CV-00251, (filed in Nashville, Jan. 24,

1997, perm. to appeal granted Oct. 6, 1997, settled while on appeal). We do not

agree. Even if Sanford’s “deliberate indifference” standard is correct, the record

shows that Deputy Rose was trained at the Tennessee Law Enforcement Training

Academy and that he received the same amount of training as any other police officer

in the state. He had been furnished a copy of the pursuit policy developed and used

by the Metropolitan Government of Nashville.



              To establish their inadequate training claim, the appellants offered the

testimony of an expert who looked at Deputy Rose’s training and classified it as broad

and vague, leaving too much to the discretion or judgment of the individual officer. He

testified that the “judgmental” policy adopted by Maury County was not a bad policy

but required much more training to teach an officer how to react to a pursuit situation.



              While a finding of negligence might be based on the expert’s testimony,

we cannot accept his conclusion that the Maury County training regimen amounted

to a deliberate indifference to the rights of the public. Deputy Rose was trained at the

academy that trains most of the officers in Tennessee. His training might have fallen

short of the ideal, but the county did not deliberately and knowingly put an untrained

officer on the streets.



                                          -7-
                                           IV.



              The appellants also argue that the trial judge erred in dismissing the

claim against Tennessee Farmers Mutual Insurance Co. under its underinsured

motorist coverage. While acknowledging that the claim would be barred by the prior

decisions of our Supreme Court and this court, the appellants cite an unpublished

opinion of the Eastern Section of this court holding that after McIntyre v. Balentine, the

payments received from other tort-feasors cannot be credited to the insurance

company. See Cox v. Neway-Love Distributors, Inc., No. 03A01-9510-CV-00335

(filed in Knoxville, Jan. 11, 1996, perm. to appeal granted June 3, 1996, settled while

on appeal). The Eastern Section reasoned that since defendants are no longer jointly

liable, a payment by one defendant does not apply to the liability of another.

Therefore, a payment by one defendant’s insurance company would not benefit the

insurance carrier having the uninsured-underinsured coverage.



              While McIntyre v. Balentine did abolish joint liability, we do not think it

changed the statutes that govern uninsured-underinsured motorist insurance or the

private contract policy provisions that have been consistently construed to give the

insurance company the credit it seeks in this case.



              Starting with Terry v. Aetna Casualty and Surety Co., 510 S.W.2d 509

(Tenn. 1974), our Supreme Court interpreted the uninsured motorist statutes as

requiring only limited coverage up to the statutory required minimum for financial

responsibility. In Terry the Court said:

              It results, and we so hold, by enactment of T.C.A. § 56-
              11-1152 (now 56-7-1205) as a section of our uninsured
              motorist statute, it is the legislative purpose to provide an
              insured motorist a right of recovery under the uninsured
              motorist provision of his policy only to the statutory
              requirement minimum (T.C.A. § 56-7-1148) and
              provisions in such policies, approved by the
              Commissioner of Insurance, operating to reduce such
              coverage where such coverage or benefits are available
              to the insured arising from accident causing the loss, are


                                           -8-
             valid if such provisions do not operate to deny payments
             to the insured of less than the statutory minimum.

510 S.W.2d at 513.



             Furthermore, an uninsured motor vehicle is defined in Tenn. Code Ann.

§ 56-7-1202(a) as:

             For the purposes of this coverage, ‘uninsured motorist
             vehicle’ means a motor vehicle whose ownership,
             maintenance, or use has resulted in the bodily injury,
             death or damage to property of an insured, and for which
             the sum of the limits of liability available to the insured
             under all valid and collectible insurance policies, bonds,
             and securities applicable to the bodily injury, death, or
             damage to property is less than the applicable limits of
             uninsured motorist coverage provided to the insured
             under the policy against which the claim is made.



             Tennessee Farmers’ policy specifically provides:

             Our limit of liability for this Uninsured Motorist Coverage
             shall be reduced by the sum of the limits payable under all
             liability and/or primary uninsured motorist insurance
             policies, bonds and securities applicable to the bodily
             injury or the death of the covered person.

             ...

             Damages payable under this coverage to or for a covered
             person shall be reduced by:

             1.     the amount paid under the Liability and Medical
             payments Coverages of this policy or any other
             automobile insurance policy;
             2.     the amount paid or payable under any workers’
             compensation law, disability benefit law, or similar law;
             3.     a payment made by or on behalf of the owner or
             operator of the uninsured motor vehicle or by or on behalf
             of the person or entity who may be legally liable.

             ...

             We shall not be obligated to make any payment under
             this Uninsured Motorist Coverage until after the limits of
             liability under all bodily injury, liability bonds or insurance
             policies applicable at the time of the accident have been
             exhausted by payments of judgments or settlements.



             Perhaps the strongest statement of the effect of these statutory and

policy provisions can be found in Thompson v. Parker, 606 S.W.2d 538 (Tenn. App.

                                          -9-
1980).   In applying the Supreme Court’s decision in State Automobile Mutual

Insurance Co. v. Cummings, 519 S.W.2d 773 (Tenn. 1975) the Court said:

                       “We understand Cummings to mean that the
              uninsured motorist insurance statutes of this state provide
              less than broad coverage since the legislature had
              permitted uninsured motorist policies to be written so as
              to ‘include such terms, exclusions, limitations, conditions,
              and offsets, which are designed to avoid duplication of
              insurance and other benefits.” (T.C.A. § 56-7-1205). We
              further understand Cummings to mean that the legal
              liability of more than one tort-feasor or the involvement of
              multiple vehicles in one tortious event or accident is
              immaterial as to the interpretation of exclusions, permitted
              by T.C.A. § 56-7-1205, which allow an insuror by contract
              to reduce its liability by any sums paid to its insured by
              other parties jointly or severally liable to the insured.

                      “In addition we observe uninsured motorist
              insurance does not actually insure the uninsured motorist.
              It insures the insured and assures him to some recovery
              when the other parties do not have liability insurance.
              The statute, T.CA. § 56-7-1205, permits the insuror, by
              contract, to offset its liability to the insured by whatever
              amount of money from whatever source the insured may
              receive it, if the money from the outside source would be
              a duplication of the amount agreed to be paid by the
              insuror.”

606 S.W.2d at 540.



              We are persuaded that McIntyre v. Balentine did not affect the right of

the insurance company to reduce its coverage by the benefits the insured receives

from whatever source.



                                           V.



              The appellants also argue that liability against the county could have

been imposed under Tenn. Code Ann. § 8-8-301, et seq. In Tenn. Code Ann. § 8-8-

301, the sheriff is given an absolute immunity for the acts of his deputies, “whether the

deputy is acting by virtue of office, under color of office or otherwise.” But the

following section provides:

                      Anyone incurring any wrong, injury, loss, damage
              or expense resulting from any act or failure to act on the
              part of any deputy appointed by the sheriff may bring suit

                                         - 10 -
              against the county in which the sheriff serves; provided,
              that the deputy is, at the time of such occurrence, acting
              by virtue of or under color of the office.

Tenn. Code Ann. § 8-8-302.



              In Jenkins v. Loudon County, 736 S.W.2d 603 (Tenn. 1987) the

Supreme Court had to parse out what part, if any, of Tenn. Code Ann. § 8-8-302

survived the adoption of the Governmental Tort Liability Act in 1973 (GTLA) and its

subsequent amendments. The Court concluded that in appropriate cases a county

could still be sued under Tenn. Code Ann. § 8-8-302 for “the non-negligent conduct

of deputies.” 736 S.W.2d at 609. The GTLA governed other cases.



              We are as perplexed as the trial judge was as to the precise meaning

of non-negligent conduct. Perhaps we would all agree that intentional conduct is non-

negligent, but the GTLA retains the county’s immunity for many intentional torts, for

instance, “malicious prosecution, intentional trespass, abuse of process, libel, slander,

deceit, interference with contract rights, infliction of mental anguish, invasion of rights

or privacy, or civil rights.” Tenn. Code Ann. § 29-20-305(2). See also subsections (5)

and (6).



              If we ignore the immunities retained in the GTLA for certain intentional

conduct, and say that the county may be sued therefor, we are still of the opinion that

the conduct of Deputy Rose does not rise to that intentional level.



                                           VI.



              The county has raised the point that the trial judge erred in entering a

judgment against the county in excess of the $130,000 limit set in Tenn. Code Ann.

§ 29-20-404(a). The excess resulted from the accrual of post-judgment interest from

the date the original judgment was entered, April 17, 1996, until it was paid on May

28, 1996.

                                          - 11 -
               In Lucius v. City of Memphis, 925 S.W.2d 522 (Tenn. 1996), the

Supreme Court held that the post-judgment interest statute, Tenn. Code Ann. § 47-14-

121, applied to judgments against governmental entities brought under the GTLA. In

that case, however, the judgments were for $9,100 and $35,000 respectively, and the

addition of interest did not increase the judgment over the limit set in Tenn. Code Ann.

§ 29-20-404(a).



               The county argues that the legislature, when it said in Tenn. Code Ann.

§ 29-20-404(a) “a governmental entity or the insurer of such governmental entity shall

not be held liable for an judgment in excess of the limits of liability set forth in § 29-20-

403, unless the governmental entity has expressly waived such limits,” meant that the

$130,000 limit was the most the county would have to pay.



               The appellants, on the other hand, argue that Lucius controls or that the

county is not paying more than a $130,000 judgment; it is paying one judgment for

$130,000 and another for the post-judgment interest.



               We are of the opinion that the Supreme Court’s opinion in Lucius does

not address this issue. It does hold that judgments against governmental entities

carry post-judgment interest, but it did not involve a judgment that was already at the

maximum allowed by law. We are also of the opinion that the appellants cannot

escape the prohibition of § 29-20-404(a) by collecting a judgment for $130,000 and

another for post-judgment interest based on that same judgment. In that case, the

county would be “held liable for a judgment in excess of the limits of liability set forth

in § 29-20-403.” Therefore, we reverse the award of post-judgment interest in this

case.



                                            VII.




                                           - 12 -
              The county also asserts that it should have been awarded discretionary

costs under Rule 54.04(2), Tenn. R. Civ. Proc. That rule allows the court to award

certain costs other than those prepared by the clerk, Rule 54.04(1), “only in the court’s

discretion.” We cannot say that the court abused his discretion in this case. This

issue is, therefore, without merit.



              The judgment of the court below awarding post-judgment interest on the

judgment against the county is reversed. In all other respects it is affirmed and the

cause is remanded to the Circuit Court of Maury County for any further necessary

proceedings. Tax the costs on appeal to the appellant.




                                                  ____________________________
                                                  BEN H. CANTRELL, JUDGE



CONCUR:




_______________________________
HENRY F. TODD, PRESIDING JUDGE
MIDDLE SECTION



_____________________________
WILLIAM C. KOCH, JR., JUDGE




                                         - 13 -